On Motion for Rehearing and for Modification of Decree.
Mr. Chief Justice Bean
delivered the opinion.
3. The defendant moves for a modification of the decree heretofore entered, so as to permit him to raise the bank of the stream at the place where the cut is directed to be made whenever he raises the water by artificial means; the purpose being to permit him to confine the water within the channel when it is raised by means of the dams erected by himself and Levins. In support of the motion, it is said that a great portion of the time during the irrigating season the water will not be high enough to run out through the natural channel; that during *592such times defendant can use it for irrigating his riparian lands by raising it by means of artificial dams, but in order to do so it will be necessary to close the cut referred to during the times he is so using the water. This point was not developed by the testimopy, nor does the record show, except in a general way, at what time of the year the water will naturally flow down to plaintiff’s land. The court below found that annually, from about the first of April to July 15, the water has from time immemorial run down through the natural channel referred to, but as to whether the flow is continuous or not the evidence and'findings are silent. If the defendant’s position is correct, it would perhaps be equitable and just to allow the desired modification, if, under the facts, a decree could be so framed as to protect the rights of the plaintiff. But to permit defendant to determine for himself when he may raise the bank would, it is believed, tend to further litigation, and, in practical effect, destroy the value to the plaintiff of the decree heretofore rendered. If, when the case goes back to the court be-’ low for enforcement of the decree, it is made to appear to that court that a decree can be framed fixing definitely the date or dates when the defendant can 'raise the bank without interfering 'with the rights of the plaintiff, it is authorized, if it deem it proper, to frame such a decree.
The petition for rehearing and motion for modification of the decree are denied and overruled, except as above indicated.
Rehearing Denied.